Citation Nr: 0424374	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a tailbone/back 
disability.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for a right big toe 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which applied the well-grounded standard.  
Thereafter, a July 2002 supplemental statement of the case 
readjudicated the claim under the Veterans Claims Assistance 
Act of 2000 (VCAA).  It appears that the veteran asserted a 
secondary service connection claim for the right knee in a 
September 1999 letter, and the RO should address this 
accordingly.  Additionally, while the claims file was at the 
Board, the veteran submitted treatment records from the 
Freson VA Medical Center (VAMC).  These records refer to 
post-traumatic stress disorder (PTSD), and it appears the 
veteran is raising a service connection claim for PTSD.  The 
RO should address this accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran asserted that in 1957 at the Merinac, France, US 
Air Force Base, a 55-pound barrel fell off of a truck and 
injured him.  The drum purportedly hit the left side of his 
body and knocked him about 40 feet.  He stated that a medical 
doctor told him that muscles had been torn from the hip.  As 
a result, the veteran reported, he was unable to walk for 
several weeks following the in-service incident, and 
currently continued to ambulate with a limp.  The veteran 
also asserted that his left thumbnail had been bitten in half 
during an in-service fight.  The veteran reported that when 
he arrived at a military hospital in Germany, x-rays of his 
hand, left hip and ankle were taken, and he spent two months 
at that hospital.  Particularly, in his substantive appeal, 
the veteran stated that after being hurt in France, he was 
"ticketed for air transport to Wiesbaden, Germany," and 
treated there at the military hospital.

The record indicates that in March 2000 the RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC), which indicated the records were fire 
related.  The RO obtained a morning report connecting the 
veteran and the 7414 USAF Dispensary, as well as the 97th 
General Hospital.  

In a September 1999 letter, the veteran stated he had been 
treated by Drs. Morris and Sausville in St. Louis.  The 
veteran recently identified his primary care provider as Dr. 
Le, who submitted an October 2003 letter reporting a physical 
examination revealed the right hand had little bony deformity 
at the fourth metacarpal area, and the left thumb had limited 
motion at the trapeziometacarpal joint.  The letter conveyed 
the following impressions concerning the veteran's physical 
complaints:  The first metacarpal of the left hand had very 
mild limitation of motion of an unknown etiology, with a 
noted history for military service to the left hand; little 
stiffness of the left thumb, with a noted history of military 
injury to the left thumb; weak grip of the right hand, very 
mild, with an unknown etiology, with a noted history of 
military service injury; according to x-ray both knees had 
moderately severe arthritis; and both hips had pain without 
arthritis.  Furthermore, the veteran submitted the names of a 
clinic manager and supervising nurse at the County of Tulare 
Health and Human Services Agency, Visalia Health Care Center, 
the same place from which Dr. Le wrote the preceding letter.

The veteran also contends that pursuant to a background check 
in the 1970's, the FBI might possess his service medical 
records.  The veteran also referenced treatment at the Fresno 
VAMC (which may include additional records beyond the ones 
recently submitted cited in the introduction of this remand). 

Though the NPRC could not locate the veteran's service 
medical records, a morning report identified two military 
medical facilities that apparently treated the veteran at 
various points during active duty.  The RO should attempt to 
obtain any records from these facilities.  The RO should also 
seek the full treatment records of Dr. Le, as well as the two 
St. Louis physicians noted above.  The RO should attempt to 
obtain records from the Fresno VAMC in relation to the 
pending claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all VCAA notice 
and assistance requirements.

2.  The RO should obtain the treatment 
records from the Fresno VAMC, the full 
treatment records of Dr. Le, and if 
necessary utilize the names of the clinic 
manager and supervising nurse (contained 
in the file) at the County Tulare Health 
and Human Services Agency, Visalia Health 
Care Center to facilitate a search of 
that institution.  The RO should attempt 
to clarify the addresses of the Drs. 
Morris and Sausville in St. Louis, and 
inform the veteran that his cooperation 
and signed authorization for release of 
private information is necessary for 
further progress.  Additionally, the 
veteran should be informed he may attempt 
to contact the FBI to obtain his personal 
information, and that the RO will provide 
assistance according to its protocol for 
such situations.  If these efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  After conducting any additional 
indicated development, including a 
medical examination to determine the 
etiology of any current disabilities, if 
warranted, the RO should readjudicate the 
veteran's claims of service connection.  
If the determination of the claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


